The commission brought a bill in equity against the defendant for failure to comply with a subpoena directing it to produce for examination “Mil records or other information responsive to questions on the attached list. Also any and all employment records and information pertaining to Mr. George V. Kemp. Also EEOC-1 Report for 1967 and 1968.” The parties stipulated to the trial judge that the sole issue is whether the defendant may be required to answer all of the questions enumerated in the “Investigative Guide — Employment” memorandum annexed to the subpoena. Kemp’s complaint charged discrimination based on color in allocating credit for vacation time allegedly due because of other employment in 1948 to 1950. Without making any preliminary finding on the merits of the complaint, the commissioner ordered answers to the “at*784tached list” which included, for example, the numbers of the following who were employed by the defendant and the specific categories in which they were employed: Negroes, Jews, Italians, Greeks, Liths and Poles. After hearing, the judge “found and ruled” that “the information sought . . . does not in any way relate to the matter of . . . [Kemp] and that no statutory authority exists in the . . . [commission] to require the answers.” A decree was entered dismissing the bill. The judge was right. A reading of the “reasoning” in the commission’s brief demonstrates how right he was.
Frederic R. Kellogg, Deputy Assistant Attorney General, for the plaintiff.

Decree affirmed.